Citation Nr: 9917084	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for mixed hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from February 1951 to 
December 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1993 determination of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 1998 letter to the Board, the veteran disagreed 
with the effective date of his 20 percent evaluation granted 
in the February 1998 determination.  The Board notes that 
where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  The issue of an earlier effective date for the grant 
of an increased evaluation of 20 percent for mixed hearing 
loss will be addressed in the following remand.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




The Board finds that additional development is warranted 
prior to rendering a decision in the current appeal.  The 
veteran reported at his May 1999 personal hearing before a 
Member of the Board that his hearing loss had increased in 
severity since his previous VA examination conducted in 
November 1997.  Reexaminations will be requested whenever 
there is a need to verify the current severity of a 
disability, where there has been a material change in a 
disability, or when the current rating may be incorrect.  
38 C.F.R. § 3.327 (1998).  In addition the veteran's service 
representative requested that a VA examination be afforded to 
ascertain the current severity of the veteran's hearing loss.  

Therefore, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would be of 
assistance to the Board in determining the severity of the 
veteran's service-connected disability, and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that the criteria for evaluation of 
diseases of the ear were recently amended, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 (1999) (to be codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
had the opportunity to consider the veteran's claim under 
this "change in the law," due process requires that the 
case be remanded to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).




As noted above, the veteran filed a notice of disagreement in 
August 1998 with respect to the effective date assigned in 
the February 1998 determination.  In light of the veteran's 
notice of disagreement as to the February 1998 adjudication 
of his claim, he is entitled to a statement of the case, and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Godfrey, 7 Vet. App. at 
408-10.  The RO has not issued a statement of the case which 
addresses the issue of entitlement to an earlier effective 
date for the grant of an increased evaluation of 20 percent 
for mixed hearing loss.  The Board finds that a remand for 
this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1998); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim is remanded to the 
RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for hearing 
loss.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should secure all outstanding VA 
treatment records.

2.  The RO should schedule the veteran 
for a VA audiological evaluation and 
ears, nose, throat examination to 
ascertain the extent of severity and 
impairment caused by the veteran's 
hearing loss symptomatology.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating diseases of 
the ear should be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
Any further indicated special studies 
should be conducted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for mixed hearing 
loss with consideration of the previous 
and amended criteria for evaluation of 
diseases of the ear - applying the 
criteria more favorable to the veteran. 

5.  The RO should issue a statement of 
the case pertaining to the issue of an 
earlier effective date for the grant of 
an increased evaluation of 20 percent for 
mixed hearing loss.  The veteran must be 
advised of the time limit and procedure 
to file a substantive appeal, should he 
desire to perfect his appeal.  
Thereafter, this issue should be 
certified to the Board if an appeal has 
been perfected.

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case containing all applicable criteria pertinent to the 
veteran's claim.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

